—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioners appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated May 14, 1996, which denied their application.
Ordered that the order is affirmed, with costs.
The petitioners failed to offer either a reasonable excuse for their failure to have served a timely notice of claim or evidence as to if and when the respondents acquired actual knowledge of the essential facts constituting their claims (see, Matter of Alvarenga v Finlay, 225 AD2d 617; Seif v City of New York, 218 AD2d 595; Hilton v Town of Richland, 216 AD2d 921; Matter of Lamper v City of New York, 215 AD2d 484). Given these facts, and the prejudice inuring to the respondents from the delay, the Supreme Court did not improvidently exercise its discretion in denying the petitioners leave to serve a late notice of claim (see, General Municipal Law § 50-e [5]; Matter of Carty v City of New York, 228 AD2d 592; Pollicino v New York *468City Tr. Auth., 225 AD2d 750; Steiger v Board of Educ., 192 AD2d 517).
Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.